RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5890-17T4

T.H.,

          Plaintiff-Respondent,

v.

C.B.,

     Defendant-Appellant.
____________________________

                    Submitted March 19, 2019 – Decided April 2, 2019

                    Before Judges Fisher and Suter.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Middlesex County,
                    Docket No. FV-12-1861-16.

                    Jabin & Fleming, LLC, attorneys for appellant
                    (Christian P. Fleming, on the brief).

                    Respondent has not filed a brief.

PER CURIAM

          This is the third appeal in this action brought pursuant to the Prevention

of Domestic Violence Act, N.J.S.A. 2C:25-17 to -35.
      In the first appeal, we vacated the final restraining order entered in

plaintiff's favor and remanded for further proceedings because the judge did not

adequately consider the admissibility of a video. T.H. v. C.B., No. A-4858-15

(App. Div. July 13, 2017) (slip op. at 4-6). Following our remand, the judge

conducted additional proceedings and entered an FRO after finding defendant

committed numerous acts of harassment described in our second opinion. T.H.

v. C.B., No. A-2217-17 (App. Div. May 31, 2018) (slip op. at 4-5). In that

second appeal, we found there was sufficient evidence to support the judge's

finding that acts of harassment had occurred, id. at 8-9, but we vacated the FRO

and remanded because the judge mistakenly failed to determine whether plaintiff

required an FRO to protect her from future acts of domestic violence, id. at 9

(citing Silver v. Silver, 387 N.J. Super. 112, 128 (App. Div. 2016)).

      Following that second remand, the judge conducted a hearing at which

both parties were represented by counsel. Additional testimony was taken as

well. At the hearing's conclusion, the judge thoroughly described prior acts of

domestic violence and other circumstances he found sufficient to meet the

previously omitted Silver requirement. The judge again entered an FRO in

plaintiff's favor.

      Defendant appeals, arguing:


                                                                        A-5890-17T4
                                       2
            I. THE TRIAL COURT ERRED IN FINDING THAT
            A FINAL RESTRAINING ORDER IS NECESSARY.

            II. THE COURT IMPROPERLY ADMITTED
            EVIDENCE OF OTHER ACTS OF ALLEGED
            DOMESTIC VIOLENCE.

We find insufficient merit in these arguments to warrant further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-5890-17T4
                                       3